Name: Commission Regulation (EEC) No 348/88 of 5 February 1988 correcting Regulation (EEC) No 4008/87 on rules for implementing the import arrangements for products of combined nomenclature code 0714 10 90 originating in countries other than Thailand that are at present Contracting Parties to the GATT
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade;  trade policy;  tariff policy;  plant product
 Date Published: nan

 No L 34/24 Official Journal of the European Communities 6. 2 . 88 COMMISSION REGULATION (EEC) No 348/88 of 5 February 1988 correcting Regulation (EEC) No 4008/87 on rules for implementing the import arrangements for products of combined nomenclature code 0714 10 90 origina ­ ting in countries other than Thailand that are at present Contracting Parties to the GATT THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to products falling within subheading 07.06 A of the Common Customs Tariff and coming from third countries, and amending Regulation (EEC) No 950/68 on the Common Customs Tariff ('), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 4008/87 (2) lays down rules for implementing Regulation (EEC) No 430/87 whereas a technical mistake was made when trans ­ posing the terminology of the new tariff nomenclature of subheading 07.06 A of the Common Customs Tariff ; whereas the tariff reference to products covered by the specific levy arrangements in question should accordingly be corrected with effect from 1 January 1988, the date of entry into force of the new tariff nomenclature ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 4008/87 is hereby corrected as follows : 1 . In the title the words 'products of combined nomen ­ clature code 0714 10 90' are replaced by 'products of subheadings 0714 10 90 and 071490 10 of the combined nomenclature'. 2 . Article 1 is replaced by the following : Article 1 Products falling within subheadings 0714 10 90 and 0714 90 10 of the combined nomenclature originating in countries other than Thailand that are Contracting Parties to the GATT shall qualify under the arrangements provided for in Article 1 of Regulation (EEC) No 430/87 under the provisions of this Regula ­ tion.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . Thjs Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 5 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 43, 13 . 2. 1987, p. 9 . (2) OJ No L 378 , 31 . 12 . 1987, p . 2 .